Citation Nr: 1740876	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-42 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a service connection for bilateral flat foot.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran's bilateral flat foot had its onset during active duty service.


CONCLUSION OF LAW

Service connection for bilateral flat foot is warranted.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his bilateral flat foot was incurred in service.  

Generally, in order to establish service connection for a present disability, "the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidence of record shows that the Veteran has a current disability.  At the DRO hearing, the Veteran testified that he was diagnosed with pes planus at the Hermann Hospital in 1984.  However, those records were lost.  See October 2015 Statement of the Case and January 2017 Board Hr. Tr. pp. 3-5.  The Veteran was treated for bilateral foot pain.  See Southern Texas Veterans Health System medical records dated February 2012.  He has been receiving treatment from a pain specialist for approximately seven or eight years.  Hr. Tr. p. 5.  The Veteran has satisfied the first prong to establish a service connection.  

The evidence establishes the Veteran's bilateral flat foot had its onset during active duty service.  The Veteran was issued Boondocker boots while aboard the USS Simon Lake from 1979 to 1982.  See VA-9, DD 214.  During the Board hearing, the Veteran stated that his condition was caused by shoes issued in the Navy.  January 2017 Hr. Tr. p. 7.  When he complained about the shoes, he was told to "man up."  Id.  Thus, there are no records of treatment while in service.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as foot pain.  The Veteran also testified that he received treatment for his foot at the San Antonio VA from 2011 to 2012.  Hr. Tr. p. 17.  See also Southern Texas Veterans Health System medical records dated February 2012.  The Board finds his testimony credible.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection right knee disability is at least in equipoise. Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection right knee disability is warranted. 38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a service connection for bilateral flat foot is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


